NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                      IN THE DISTRICT COURT OF APPEAL
                                      OF FLORIDA
                                      SECOND DISTRICT



MICHAEL WELSH,                        )
                                      )
             Appellant,               )
                                      )
v.                                    )    Case No. 2D17-1987
                                      )
DREW A. JOBIN,                        )
                                      )
             Appellee.                )
                                      )

Opinion filed March 23, 2018.

Appeal from the Circuit Court for
Collier County; James R. Shenko,
Judge.

Michael Welsh, pro se.

Kansas R. Gooden and Kevin D.
Franz, of Boyd & Jenerette, P.A.,
Jacksonville and Coconut Creek, for
Appellee.


PER CURIAM.


             Affirmed.


KELLY, SLEET, and ROTHSTEIN-YOUAKIM, JJ., Concur.